      Case 3:20-mj-00178     Document 13     Filed 01/19/21   Page 1 of 2




Matthew G. McHenry, OSB 043571
Levine & McHenry LLC
1050 SW Sixth Avenue, Suite 1414
Portland, Oregon 97204
503-546-3927
matthew@levinemchenry.com


              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                )   No. 3:20-mj-00178
                                         )
                                         )   DEFENDANT’S WAIVER OF RIGHT
             Plaintiff,                  )   TO INDICTMENT WITHIN 18 U.S.C.
      vs.                                )   3161(B) TIME PERIOD
                                         )
                                         )
EVAN LOUIS KRIECHBAUM                    )
                                         )
             Defendant.                  )


      Defendant Evan Kriechbaum, through his attorney Matthew G.

McHenry, gives notice that he knowingly, voluntarily, and expressly waives

his rights pursuant to Title 18, United States Code, Section 3161(b), to

speedy indictment and indictment within 30 days from the date of his first

appearance on the complaint. Mr. Kriechbaum’s first appearance occurred

on July 30, 2020, at which time he orally waived his right to speedy

indictment for a period of 60 days, through September 30, 2020. PACER

Docket No. 3. On September 24, 2020, Mr. Kriechbaum filed a written
      Case 3:20-mj-00178    Document 13    Filed 01/19/21   Page 2 of 2




waiver of his right to speedy indictment for an additional 60 days, through

November 29, 2020. PACER Docket No. 7. On November 16, 2020, Mr.

Kriechbaum filed a written waiver of his right to speedy indictment for an

additional 60 days, through January 28, 2021.

      By this filing, Mr. Kriechbaum waives his right to speedy indictment

for an additional 90 days, from January 28, 2021, to April 28, 2021.

      Respectfully Submitted this 19th day of January, 2021:

                         /s/ Matthew G. McHenry
                         Matthew G. McHenry
                         Counsel for Evan Kriechbaum




                                                                              2
